Citation Nr: 0937786	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  99-04 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for atopic or 
eczematous dermatitis.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to bilateral pes 
planus/plantar fasciitis.  

4.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to bilateral pes 
planus/plantar fasciitis.  

5.  Entitlement to service connection for muscle cramps.  

6.  Entitlement to service connection for bilateral shoulder 
impingement.  

7.  Entitlement to service connection for an upper back 
condition.  

8.  Entitlement to service connection for cervical spine 
syndrome, claimed as a neck condition.  

9.  Entitlement to service connection for a low back 
disability, claimed as degenerative disc disease.  

10.  Entitlement to service connection for a bilateral ankle 
disability, claimed as bilateral tarsal tunnel syndrome.  

11.  Entitlement to an initial disability rating in excess of 
10 percent for pseudofolliculitis barbae.  

12.  Entitlement to a disability rating in excess of 20 
percent for post-operative hammertoes of the right foot.  

13.  Entitlement to a disability rating in excess of 20 
percent for post-operative hammertoes of the left foot.  

14.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension.  

15.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the Veteran service connection, with a 
noncompensable initial rating effective April 3, 2000, for 
pseudofolliculitis barbae.  The Veteran subsequently 
initiated and perfected an appeal of this initial rating 
determination.  This issue was initially presented to the 
Board in July 2003, at which time it was remanded for 
additional development.  In March 2004 the Decision Review 
Officer increased the rating assigned to 10 percent effective 
August 30, 2002.  It has now been returned to the Board.  

This appeal also arises from a July 2004 rating decision 
which denied the Veteran service connection for atopic or 
eczematous dermatitis.  The Veteran also subsequently 
initiated and perfected an appeal of this rating 
determination, and this issue was merged into his pending 
appeal.  

This appeal also arises from a March 2007 rating decision 
which denied the Veteran service connection for posttraumatic 
stress disorder (PTSD), a bilateral hip disability, a 
bilateral knee disability, muscle cramps, a bilateral 
shoulder disability claimed as bilateral shoulder 
impingement, an upper back disability, a cervical spine 
disability claimed as a neck disorder, a low back disability 
claimed as degenerative joint and disc disease, and a 
bilateral ankle disability claimed as bilateral tarsal tunnel 
syndrome.  The Veteran was also denied a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  The Veteran subsequently 
initiated and perfected appeals of these rating 
determinations.  

This appeal also arises from a December 2007 rating decision 
which denied the Veteran increased ratings for his service-
connected post-operative hammertoes of the right and left 
foot, and for hypertension.  The Veteran also subsequently 
initiated and perfected appeals of these rating 
determinations.  

The Board observes that the Veteran requested a personal 
hearing before a member of the Board on several occasions 
during the pendency of these appeals.  However, in a signed 
November 2007 written statement, he withdrew his hearing 
request.  See 38 C.F.R. § 20.704(e) (2008).  Therefore, 
remand of this appeal to schedule the Veteran for a hearing 
is not necessary at this time.  

The issues of entitlement to increased ratings for post-
operative hammertoes of the right and left foot are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The issue of TDIU is deferred in the remand.


FINDINGS OF FACT

1.  Competent evidence has not been presented establishing 
that atopic or eczematous dermatitis had its onset during 
active military service, or is due to or aggravated by the 
Veteran's service-connected pseudofolliculitis barbae.  

2.  The Veteran did not engage in combat during military 
service, and the record does not contain credible supporting 
evidence verifying his claimed in-service stressors.  

3.  Competent evidence has not been presented establishing 
that a current bilateral hip disability had its onset during 
active military service, manifested to a compensable degree 
within a year thereafter, resulted from any in-service event, 
or is due to or aggravated by a service-connected disability.  

4.  Competent evidence has not been presented establishing 
that a current bilateral knee disability had its onset during 
active military service, manifested to a compensable degree 
within a year thereafter, resulted from any in-service event, 
or is due to or aggravated by a service-connected disability.  

5.  Competent evidence has not been presented establishing 
that a current musculoskeletal disability characterized by 
muscle cramps had its onset during active military service, 
resulted from any in-service event, or is due to or 
aggravated by a service-connected disability.  

6.  Competent evidence has not been presented establishing 
that a current bilateral shoulder disability had its onset 
during active military service, manifested to a compensable 
degree within a year thereafter, or is due to or aggravated 
by a service-connected disability.  

7.  Competent evidence has not been presented establishing 
that a current upper back disability had its onset during 
active military service, manifested to a compensable degree 
within a year thereafter, resulted from any in-service event, 
or is due to or aggravated by a service-connected disability.  

8.  Competent evidence has not been presented establishing 
that a current cervical spine disability had its onset during 
active military service, manifested to a compensable degree 
within a year thereafter, resulted from any in-service event, 
or is due to or aggravated by a service-connected disability.  

9.  Competent evidence has not been presented establishing 
that a current low back disability had its onset during 
active military service, manifested to a compensable degree 
within a year thereafter, resulted from any in-service event, 
or is due to or aggravated by a service-connected disability.  

10.  Competent evidence has not been presented establishing 
that a current bilateral ankle disability had its onset 
during active military service, manifested to a compensable 
degree within a year thereafter, resulted from any in-service 
event, or is due to or aggravated by a service-connected 
disability.  

11.  Prior to August 30, 2002, the Veteran's 
pseudofolliculitis barbae resulted in recurrent itching 
involving an exposed area of the skin.  

12.  The Veteran's pseudofolliculitis barbae is characterized 
by recurrent itchy pustules of the hair follicles of the 
beard area, involving approximately five to ten percent of 
his exposed skin.  

13.  The Veteran's hypertension is characterized by diastolic 
pressure predominantly less than 110, and systolic pressure 
predominantly less than 200, controlled by medication.  


CONCLUSIONS OF LAW

1.  Atopic or eczematous dermatitis was not incurred in or 
aggravated by active military service, and is not due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2008).  

2.  Posttraumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131; 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  

3.  A bilateral hip disability was not incurred in or 
aggravated by active military service or manifested to a 
compensable degree within a year thereafter, and was not 
caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).  

4.  A bilateral knee disability was not incurred in or 
aggravated by active military service or manifested to a 
compensable degree within a year thereafter, and was not 
caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).  

5.  A musculoskeletal disability characterized by muscle 
cramps was not incurred in or aggravated by active military 
service or manifested to a compensable degree within a year 
thereafter, and was not caused or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1112, 1131, 1133, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).  

6.  A bilateral shoulder disability was not incurred in or 
aggravated by active military service or manifested to a 
compensable degree within a year thereafter, and was not 
caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).  

7.  An upper back disability was not incurred in or 
aggravated by active military service or manifested to a 
compensable degree within a year thereafter, and was not 
caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).  

8.  A cervical spine disability was not incurred in or 
aggravated by active military service or manifested to a 
compensable degree within a year thereafter, and was not 
caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).  

9.  A low back disability was not incurred in or aggravated 
by active military service or manifested to a compensable 
degree within a year thereafter, and was not caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2008).  

10.  A bilateral ankle disability was not incurred in or 
aggravated by active military service or manifested to a 
compensable degree within a year thereafter, and was not 
caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).  

11.  The criteria for a disability rating of 10 percent prior 
to August 30, 2002, for pseudofolliculitis barbae have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7800-7819 
(2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7814 (2002).  

12.  The criteria for a disability rating in excess of 10 
percent for pseudofolliculitis barbae have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7800-7819 (2008); 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7814 (2002).  

13.  The criteria for a disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.14, 4.119, 4.104, Diagnostic Code 7101 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has satisfied its duties to the 
Veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in January 2001, April 2001, April 2002, 
May 2004, February 2005, March 2005, March 2006, April 2006, 
May 2006, June 2006, July 2007, and May 2008.  The letters 
provided information as to what evidence was required to 
substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, the July 2007 letter informed the Veteran 
of what type of information and evidence was needed to 
establish a disability rating and effective date for any 
service connection claim granted by VA.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to several of the adverse 
determinations on appeal.  Indeed, Dingess notice was not 
accomplished until July 2007.  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In the present 
case, the Veteran ultimately received fully compliant notice 
in May 2008, and the claims were later readjudicated on 
several occasions, most recently in December 2008.  Thus, any 
timing deficiency was properly cured.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
of Appeals for Veterans Claims (Court) held that, for an 
increased-rating claim, VA must, at a minimum, notify a 
claimant that, (1) to substantiate an increased-rating claim, 
the evidence must demonstrate "a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life" and (2) that if 
an increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes based on 
"the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores.  The holding, however, was overturned in Vazquez-
Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).

Nevertheless, in the present case, the notification letter 
sent in May 2008 to the Veteran was entirely adequate to 
inform him, or any reasonable person for that matter, of what 
was required, and that he needed to provide evidence with 
regard to how his disabilities affect him in everyday, daily 
life; his responses confirm that he understood those 
ramifications and mandates.  Additionally, subsequent 
readjudication was afforded him on several occasions, 
including December 2008, on his increased ratings claims 
following Vazquez notice by VA.  There is no prejudicial 
error either alleged or shown in this regard.  

The Board also finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the Veteran's claims file.  The RO has obtained the Veteran's 
service treatment records, as well as VA and non-VA medical 
records.  The Board is not aware, and the Veteran has not 
suggested the existence of, any additional pertinent evidence 
not yet received.  

With regard to the Veteran's increased rating claims, he has 
been afforded VA examination on several occasions.  The Board 
notes that no medical examination has been conducted and/or 
medical opinion obtained by VA with respect to several of the 
Veteran's service connection claims, including for 
dermatitis, a bilateral hip disability, a bilateral knee 
disability, muscle cramps, a bilateral shoulder disability, 
an upper back disability, a cervical spine disability, and a 
low back disability .  However, the Board finds that the 
record warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide these 
claims.  See 38 C.F.R. § 3.159(c)(4) (2008).  Specifically, 
the record does not reflect competent evidence either 
suggesting symptoms of or treatment for these disabilities 
during service, or linking a current claimed disability to an 
in-service disease or injury.  Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran's 
claims have been fully developed, and he has been afforded 
all due notice; thus, adjudication of his claims at this time 
is warranted.  

In deciding this appeal, the Board has reviewed all the 
evidence in the Veteran's voluminous claims file, which 
includes his multiple contentions, as well as service 
treatment records, and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting its decisions, there is no requirement that all 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

II. Service connection - Dermatitis

The Veteran seeks service connection for atopic or eczematous 
dermatitis.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The Veteran has suggested that his dermatitis is due to or 
otherwise related to his service-connected pseudofolliculitis 
barbae.  The Board observes that 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection, was 
amended effective October 10, 2006.  See 71 FR 52744-47, 
(Sept. 7, 2006).  The intent was to conform the regulation to 
Allen v. Brown, a U.S. Court of Appeals for Veterans Claims 
decision that clarified the circumstances under which a 
Veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  See 38 C.F.R. § 3.310 (2008).  

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).  Under the prior version 
of the law, service connection may be awarded for any 
disability which is due to or the result of, or is otherwise 
aggravated by, a service-connected disability.  38 C.F.R. 
§ 3.310 (2006); see also Allen v. Brown, 7 Vet. App. 439 
(1995).  

As an initial matter, the Board observes the Veteran has 
already been diagnosed with and awarded service connection 
for pseudofolliculitis barbae.  However, he has also asserted 
he has been diagnosed with a skin disorder of the torso and 
extremities, which he contends began during military service.  
These assertions will be the focus of this decision.  

The Veteran sought treatment for a rash of the perineum in 
July 1976.  On physical examination an exfoliative rash, non-
pruritic, was observed.  A possible fungal infection was 
suspected, and he was issued an antifungal rub.  In June 
1978, the Veteran was issued a profile due to 
pseudofolliculitis barbae, which made shaving difficult.  He 
was excused from shaving for 14 days.  Similar profiles were 
issued in July and August 1978.  On his February 1980 service 
separation examination, the Veteran was without abnormality 
of the skin, and he denied any history of skin disease on a 
concurrent medical history report.  

On VA examination in January 1982 examination of the skin 
revealed no lesions.  Interdigital dermatophytosis was 
reported on a private podiatrist's report of October 1997.

VA examination in March 2003 noted that the Veteran had been 
seen for complaints of scaling and itching of the scalp, left 
cheek and right upper arm and for atopic dermatitis in 2002.

A VA examination was afforded him in February 2004.  The 
Veteran's history of pseudofolliculitis barbae, diagnosed 
during military service, was noted.  On physical examination, 
he also exhibited atopic or eczematous dermatitis along his 
shoulders and low back, and along his arms.  This disorder 
occurred every 3-4 weeks, and resulted in discomfort, 
scaling, and profound itching.  He had been afforded various 
topical medications, but these had resulted in only partial 
relief.  The examiner noted this disorder had been present 
for only 4 years, but "might have been present" during 
service, according to the Veteran.  After examining the 
Veteran and reviewing his claims file, the examiner 
determined the Veteran's dermatitis was unrelated to military 
service, as it first manifested many years thereafter, and 
was likewise unrelated to his pseudofolliculitis barbae.  

The remainder of the medical evidence, including color photos 
taken by VA and submitted by the Veteran, confirm a current 
diagnosis of a skin disability, generally diagnosed as 
dermatitis.  However, no examiner or other medical expert has 
suggested the Veteran's dermatitis began during active 
military service.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for atopic or eczematous dermatitis.  His 
service treatment records are negative for any symptoms of or 
treatment for such a disability, and no such disability was 
noted on his service separation examination.  As noted above, 
the Veteran was diagnosed with pseudofolliculitis barbae 
during military service, as evidenced within his service 
treatment records, but has already been awarded service 
connection for that disability.  Atopic or eczematous 
dermatitis was not shown until many years after military 
service, and according to the VA examiner who examined the 
Veteran in February 2004, as well as reviewed his claims 
file, this disability was not related either to his military 
service, or his service-connected pseudofolliculitis barbae.  
In the absence of any evidence to the contrary, service 
connection for atopic or eczematous dermatitis must be 
denied.  

The Veteran himself has alleged that his atopic or eczematous 
dermatitis began during military service, or is related to 
his pseudofolliculitis barbae.  However, as a layperson, he 
is not capable of making medical conclusions; thus, his 
statements regarding causation are generally not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation, such as a skin disorder.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, the Board notes that both his 
service treatment records and medical records immediately 
following service are negative for any indication of a 
chronic skin disorder other than pseudofolliculitis barbae.  
For example, a January 1982 VA general medical examination 
found no skin lesions present, and did not result in a 
diagnosis of a skin disability.  Therefore, any assertions by 
the Veteran of atopic or eczematous dermatitis present during 
service or immediately thereafter are not supported by 
contemporaneous evidence or by the history given by him on 
the 2004 examination.  Regarding the possibility of a nexus 
between his service-connected pseudofolliculitis barbae and 
his current atopic or eczematous dermatitis, the Board 
observes that these are complex disorders which require 
specialized training for a determination as to diagnosis and 
causation, and are therefore not susceptible of lay opinions 
on etiology, and the Veteran's statements therein cannot be 
accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for atopic or eczematous 
dermatitis, as such a disability was not incurred during 
military service, and was not caused or aggravated by a 
service-connected disability.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. Service connection - PTSD

The Veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the Veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2008); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the Veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the Veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or written 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2008); Zarycki, 6 Vet. App. at 98.  

If, however, the VA determines either that the Veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.   Service department 
records must support, and not contradict, the claimant's 
testimony regarding noncombat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. 
App. 1, 6 (1998) (wherein the Court stated, "If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors").  In the present case, according to an 
October 2006 VA clinical notation, the Veteran has a 
diagnosis of PTSD.  It was noted that his PTSD screening was 
positive for PTSD due to combat trauma.  However, his DD-214 
is negative for an award of the Combat Infantryman's Badge, 
Purple Heart Medal, or similar award indicative of 
participation in combat.  The Board also observes that the 
Veteran's service period, from March 1976 to March 1980, does 
not correspond with any recognized period of war.  See 
38 C.F.R. § 3.2 (2008).  Thus, there must be credible 
supporting evidence of record that the alleged stressors 
actually occurred in order to warrant service connection.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).

As the Veteran's service connection claim for PTSD requires 
stressor verification, the Board must review the record to 
determine if credible evidence of a stressor subject to 
verification has been presented.  According to an October 
2006 VA clinical notation, the Veteran reported being sent on 
a military exercise, while stationed in Germany, with a 
German soldier who did not speak English, and the Veteran 
became fearful he would never reunite with his unit.  He also 
thought he was being fired upon by military aircraft while on 
this exercise.  

However, review of service personnel records and service 
treatment records does not indicate this incident is 
verified, or subject to verification.  Evidence of behavior 
changes following the event is a type of evidence to be 
considered, and deterioration in work performance may reflect 
evidence of a stressor.  However, in this case, personnel 
evaluations in 1978 show no decrease in performance and he 
was promoted in 1979.  The Veteran has not provided 
additional information, such as dates, locations, or unit 
assignments, which would assist VA in verifying his claimed 
stressor events, although he has been requested by VA to 
provide such information on at least two occasions.  When 
necessary or requested, the Veteran must cooperate with the 
VA in obtaining evidence.  If the Veteran wishes help, he 
cannot passively wait for it in circumstances where she may 
or should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

As the Veteran's lay statements alone can not establish the 
occurrence of an in-service non-combat stressor, and as the 
record does not contain credible supporting evidence from any 
other source of the in-service stressor, the Board rejects 
the current diagnosis of PTSD associated with the claimed in-
service stressors, and concludes service connection for PTSD 
must be denied.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

In February 2009, the United States Court of Appeals for 
Veterans Claims (Court) held that, when a claimant identifies 
PTSD without more, it cannot be considered a claim limited 
only to that diagnosis, but rather must be considered a claim 
for any mental disability that may reasonably be encompassed 
by several factors including the claimant's description of 
the claim, the symptoms the claimant describes, and the 
information the claimant submits or that VA obtains in 
support of the claim. The Court found that such an appellant 
did not file a claim to receive benefits only for a 
particular diagnosis, but for the affliction (symptoms) his 
mental condition, whatever it is, causes him.  Clemons v. 
Shinseki, 23 Vet App. 1 (2009).  Here, the October 2006 
treatment record also contained a diagnosis of major 
depressive disorder, single episode.  The nurse practitioner 
who entered the diagnoses did not associate any symptoms of 
major depressive disorder to service, nor has the Veteran 
related major depressive symptoms to service.  The Veteran 
clearly associated symptoms of PTSD to the event he described 
in service, and neither the evidence nor his correspondence 
indicates that he is seeking service connection for a 
psychiatric disability other than PTSD.  Nevertheless, a 
psychiatric disorder other than PTSD was not shown in 
service, was first shown more than 26 years after service and 
has not been related by any competent evidence including the 
Veteran's statements to service. 

IV.  Service connection - Bilateral hip disability

The Veteran seeks service connection for a bilateral hip 
disability, to include as secondary to service-connected 
bilateral pes planus and hammertoes, post-operative.  The 
general statutory and regulatory criteria for the award of 
service connection on both a direct and secondary basis have 
already been noted above.  The Board also observes that 
service connection may also be awarded for certain 
disabilities, such as arthritis, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The Veteran's service treatment records are negative for any 
complaints, symptoms or treatment of a disability of either 
hip.  On his February 1980 service separation examination, 
the Veteran was without abnormality of either hip or lower 
extremity, and he denied any history of a bone, joint, or 
other deformity on a concurrent medical history report.  The 
Board observes that the Veteran has generally alleged his 
bilateral hip disability is caused or aggravated by service-
connected disabilities of the feet, and has not alleged a 
specific disease or injury of the hip during military 
service.  

Post-service, the Veteran was not diagnosed with or treated 
for a disability of either hip until recently.  VA clinical 
treatment records from 2005-06 confirm reports of bilateral 
hip pain, but do not reflect a current diagnosis.  Likewise, 
recent private treatment records indicate unspecified 
arthralgias of multiple joints, but do not indicate these are 
related to his service-connected foot disabilities.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a bilateral hip disability.  His 
service treatment records are negative for any complaints, 
symptoms or treatment of such a disability, and no such 
disability was noted on his service separation examination.  
As noted above, more than 20 years after service, the Veteran 
reported pain and arthralgia of the hips, as recorded on both 
private and VA medical treatment records, but no examiner or 
other medical expert has suggested any current hip disability 
began during military service, or manifested as arthritis to 
a compensable degree within a year thereafter.  Likewise, no 
medical expert has suggested a current hip disability is due 
to or aggravated by the Veteran's bilateral foot 
disabilities.  In the absence of such evidence, service 
connection for a bilateral hip disability must be denied.  

The Veteran himself has alleged that his bilateral hip 
disability began during military service, or as a result of 
his service-connected foot disabilities.  However, as a 
layperson, he is not capable of making medical conclusions; 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
orthopedic disabilities are generally complex disorders which 
require specialized training for a determination as to 
diagnosis and causation, and are therefore not susceptible of 
lay opinions on etiology, and the Veteran's statements 
therein cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a bilateral hip 
disability, as such a disability was not incurred during or 
as a result of military service, or manifested to a 
compensable degree within a year thereafter.  Likewise, 
competent evidence has not been presented suggesting that a 
current hip disability results from or is aggravated by a 
service-connected disability.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

V.  Service connection - Bilateral knee disability

The Veteran seeks service connection for a knee disability, 
to include as secondary to service-connected bilateral pes 
planus and hammertoes, post-operative.  The general statutory 
and regulatory criteria for the award of service connection 
on both a direct and secondary basis have already been noted 
above.  The Board also observes that service connection may 
also be awarded for certain disabilities, such as arthritis, 
which manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption. 38 U.S.C.A. §§ 1111.

A pre-existing injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b). 

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the pre- 
existing disability was not aggravated during service. 
Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there was an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease; 
however, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 
See also VAOPGCPREC 3-2003.

History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  Because a right knee disorder was not 
found at the time of service entrance, the veteran is 
entitled to the presumption of sound condition. 38 U.S.C.A. § 
1111.

Service entrance examination shows a history of cartilage 
removal of the right knee.  Orthopedic examination was 
negative except for a healed scar.  In July 1979, during 
active military service, the Veteran was treated for a 3-day 
history of pain of the right knee following exercise.  A 
history of right knee surgery in 1976 prior to service was 
noted.  On physical examination he had no pain of the right 
knee with direct pressure, but some pain was noted on the 
left side of the right knee.  A muscle twist of the right 
knee was diagnosed, and he was afforded a hot towel for 
treatment.  On his February 1980 service separation 
examination, the Veteran was without abnormality of either 
knee, and he denied any history of a trick or locked knee on 
a concurrent medical history report.  

Post-service, the Veteran was not diagnosed with or treated 
for a disability of either knee until recently.  A January 
1982 VA general medical examination was negative for any 
findings or diagnosis of a disability of either knee.  April 
1999 outpatient records show complaints of bilateral knee 
pain.  More recently, the Veteran has reported bilateral knee 
pain on both private and VA clinical evaluation.  December 
2004 private X-rays of both knees confirmed mild 
patellofemoral joint osteoarthritis in the left and right 
knees.  Neither VA nor private examiners indicated onset or 
aggravation of a disability of either knee during military 
service, or as a result of the Veteran's service-connected 
foot disabilities.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a bilateral knee disability.  With 
regard to the right knee, although a history of preservice 
surgery was noted on service entrance examination, the knee 
was normal on examination and, therefore, the Board presumes 
that it was sound on entry.  While the Veteran was treated on 
one occasion for right knee pain during military service, 
this injury, diagnosed as a twisted muscle, appears to have 
been acute and transitory, as no disability of either knee 
was found on service separation.  Likewise, the Veteran did 
not report or seek treatment for a knee disability in the 
years immediately following service.  As noted above, the 
Veteran has reported knee pain in the late 1990s, 
approximately 19 years after service, and patellofemoral 
osteoarthritis was first shown on private December 2004 X-
rays, more than 24 years after service.  The evidence does 
not show any permanent increase in severity of any preservice 
right knee disorder in service or the onset of a chronic knee 
disorder in either knee.  As noted above the right knee 
complaints in service were acute and transitory, and the lack 
of any further knee complaints for many years after service 
along with the normal findings on service discharge and on VA 
examination in 1982 impels the conclusion that there was no 
onset or aggravation of a chronic knee disability in service.  
Additionally, no examiner or other medical expert has 
suggested any current knee disability began during military 
service, or manifested to a compensable degree within a year 
thereafter.  Likewise, no medical expert has suggested a 
current knee disability is due to or aggravated by the 
Veteran's bilateral foot disabilities.  In the absence of 
such evidence, service connection for a bilateral knee 
disability must be denied.  

The Veteran himself has alleged that his bilateral knee 
disability began during military service, or as a result of 
his service-connected foot disabilities.  However, as a 
layperson, he is not capable of making medical conclusions; 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
orthopedic disabilities are generally complex disorders which 
require specialized training for a determination as to 
diagnosis and causation, and are therefore not susceptible of 
lay opinions on etiology, and the Veteran's statements 
therein cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a bilateral knee 
disability, as such a disability was not incurred during or 
as a result of military service, or manifested to a 
compensable degree within a year thereafter.  Likewise, 
competent evidence has not been presented suggesting that a 
current knee disability results from or is aggravated by a 
service-connected disability.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

VI.  Service connection - Muscle cramps

The Veteran seeks service connection for muscle cramps.  The 
general statutory and regulatory criteria for the award of 
service connection on both a direct and secondary basis have 
already been noted above.  

According to his service treatment records, the Veteran was 
seen in January 1978 for a possible pulled muscle in his left 
arm sustained while stopping a fight.  A muscle strain was 
diagnosed, and he was given medication.  However, on 
examination for service separation in February 1980, he was 
without abnormality of the musculoskeletal system, to include 
the spine and the upper and lower extremities.  On a 
concurrent report of medical history, he denied any history 
of swollen or painful joints, cramps in his legs, or bone, 
joint, or other deformity.  

Post-service, the Veteran was afforded VA general medical 
examination in January  1982.  At that time, he was without 
any musculoskeletal disability characterized by muscle 
cramps.  Since that time, beginning in 1997, 17 years after 
service, he has reported muscle and joint pain on several 
occasions, principally involving the shoulders, neck, back, 
and knees.  However, no medical examiner has suggested any 
such current muscle or joint pain began during military 
service or was etiologically related to a disease or injury 
incurred therein.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a musculoskeletal disability 
characterized by muscle cramps.  While the Veteran was 
treated on one occasion in service for a muscle strain, this 
injury appears to have been acute and transitory, as no 
muscle disability was noted on service separation.  Likewise, 
the Veteran did not report or seek treatment for a 
musculoskeletal disability characterized by muscle cramps in 
the years immediately following service; his aforementioned 
January 1982 VA medical examination was negative for any 
muscle disability on objective examination.  As noted above, 
the Veteran has reported recent pain and arthralgia of the 
multiple muscles and joints on many occasions, as recorded 
within both private and VA medical treatment records; 
however, no examiner or other medical expert has suggested 
any current musculoskeletal disability manifested by cramps 
began during military service.  Likewise, no medical expert 
has suggested a current musculoskeletal disability manifested 
by cramps is due to or aggravated by the Veteran's various 
service-connected disabilities.  In the absence of such 
evidence, service connection for a musculoskeletal disability 
characterized by muscle cramps must be denied.  

The Veteran himself has alleged that a musculoskeletal 
disability characterized by muscle cramps began during 
military service, or as a result of his service-connected 
disabilities.  However, as a layperson, he is not capable of 
making medical conclusions; thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  It is true that the Veteran's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, orthopedic and musculoskeletal 
disabilities are generally complex disorders which require 
specialized training for a determination as to diagnosis and 
causation, and are therefore not susceptible of lay opinions 
on etiology, and the Veteran's statements therein cannot be 
accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a musculoskeletal 
disability characterized by muscle cramps, as such a 
disability did not have its onset during or as a result of 
military service.  Likewise, competent evidence has not been 
presented suggesting that a current musculoskeletal 
disability results from or is aggravated by a service-
connected disability.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  



VII.  Service connection - Bilateral shoulder disability

The Veteran seeks service connection for a bilateral shoulder 
disability, claimed as bilateral shoulder impingement.  The 
general statutory and regulatory criteria for the award of 
service connection on both a direct and secondary basis have 
already been noted above.  

Service treatment records are devoid of complaints, treatment 
or findings of a disability of either shoulder during 
military service.  On examination for service separation in 
February 1980, the Veteran was without abnormality of the 
musculoskeletal system, to include the upper extremities.  On 
a concurrent report of medical history, he denied any history 
of swollen or painful joints, to include a painful or 
"trick" shoulder.  

Post-service, the Veteran was afforded a VA general medical 
examination in January 1982, at which time he did not report 
any complaints involving either shoulder, and no such 
disabilities were noted on objective examination.  Multiple 
joint, including the shoulders, problems were reported on 
outpatient treatment in January 2002.  Private medical 
treatment records from J.E.E., M.D., confirm the Veteran 
sought treatment for bilateral shoulder pain in August 2006.  
The Veteran gave a history of shoulder pain for the past 4-6 
weeks, stating he repeatedly lifted heavy materials and 
equipment on the job.  He described the pain as beginning in 
his shoulders and radiating down his upper extremities and up 
into his neck.  His pain increased with use.  Limitation of 
motion was also noted.  On objective evaluation, the Veteran 
had some loss of range of motion of both shoulders, as well 
as impingement and tenderness of both shoulder joints.  
Bilateral shoulder impingement was diagnosed, with rotator 
cuff tears and/or labral tears to be ruled out.  Subsequent 
VA and private medical treatment records confirm the 
Veteran's reports of bilateral shoulder pain; however, they 
do not suggest this disability began during military service, 
manifested to a compensable degree within a year thereafter, 
or is related to or aggravated by a service-connected 
disability.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a bilateral shoulder disability.  The 
Veteran's service treatment records are negative for any 
complaints or findings of or treatment for a bilateral 
shoulder disability, and no such disability was noted on his 
February 1980 service separation examination.  Likewise, a 
January 1982 VA medical examination was negative for any 
complaints or diagnoses of a disability of either shoulder, 
and such a disability was not reported by the Veteran until 
approximately 2002, over 20 years after service separation, 
and bilateral shoulder impingement was first noted by a 
private physician in 2006.  Furthermore, no medical examiner 
or similar expert has suggested that any current disability 
of either shoulder was incurred during military service, 
manifested to a compensable degree within a year thereafter, 
or caused or aggravated by a service-connected disability.  
In the absence of any such evidence, service connection for a 
bilateral shoulder disability must be denied.  

The Veteran himself has alleged that a bilateral shoulder 
disability began during military service, or as a result of 
his service-connected disabilities.  However, as a layperson, 
he is not capable of making medical conclusions; thus, his 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
orthopedic and musculoskeletal disabilities are generally 
complex disorders which require specialized training for a 
determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology, and 
the Veteran's statements therein cannot be accepted as 
competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a bilateral shoulder 
disability, as such a disability was not incurred during or 
as a result of military service, or manifested to a 
compensable degree within a year thereafter.  Likewise, 
competent evidence has not been presented suggesting that a 
current bilateral shoulder disability results from or is 
aggravated by a service-connected disability.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

VIII.  Service connection - Upper back disability

The Veteran seeks service connection for an upper back 
disability.  The general statutory and regulatory criteria 
for the award of service connection on both a direct and 
secondary basis have already been noted above.  

Service treatment records are devoid of complaints, findings 
or treatment for a disability of the upper back during 
military service.  On examination for service separation in 
February 1980, he was without abnormality of the 
musculoskeletal system, to include the upper back.  On a 
concurrent report of medical history, he denied any history 
of recurrent back pain; bone, joint, or other deformity, or; 
arthritis, rheumatism, or bursitis.  

Post-service, the Veteran was without a disability of the 
upper back in January 1982, when he was afforded a VA general 
medical examination.  On VA outpatient treatment in October 
1988, the Veteran stated he sustained a herniated disc in 
July 1988, for which he was being followed by a private 
physician.  Subsequent treatment records beginning in 1998 
show complaints referable to the back.  More recently, he was 
seen by a private physician in August 2006 complaining of 
upper back pain.  Fibromyositis syndrome was diagnosed.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for an upper back disability.  The 
Veteran's service treatment records are negative for any 
complaints, findings or treatment of a disability of the 
upper back, and no such disability was noted on his February 
1980 service separation examination.  On a concurrent report 
of medical history, he denied any history of recurrent back 
pain.  Likewise, a January 1982 VA medical examination was 
negative for any complaints or diagnoses of a disability of 
the upper back.  By the Veteran's own report, he sustained a 
post-service herniated disc of unknown location in July 1988.  
Subsequent reports of upper back and neck pain were noted by 
a private physician in August 2006, and fibromyositis was 
diagnosed.  However, while the Veteran has presented medical 
evidence of a current disability, no medical examiner or 
similar expert has suggested that any current disability of 
the upper back was incurred during military service, 
manifested to a compensable degree within a year thereafter, 
or was caused or aggravated by a service-connected 
disability.  In the absence of any such evidence, service 
connection for an upper back disability must be denied.  

The Veteran himself has alleged that an upper back disability 
began during military service, or as a result of his service-
connected disabilities.  However, as a layperson, he is not 
capable of making medical conclusions; thus, his statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, orthopedic and musculoskeletal 
disabilities are generally complex disorders which require 
specialized training for a determination as to diagnosis and 
causation, and are therefore not susceptible of lay opinions 
on etiology, and the Veteran's statements therein cannot be 
accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for an upper back disability, 
as such a disability was not incurred during or as a result 
of military service, or manifested to a compensable degree 
within a year thereafter.  Likewise, competent evidence has 
not been presented suggesting that a current upper back 
disability results from or is aggravated by a service-
connected disability.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

IX.  Service connection - Cervical spine

The Veteran seeks service connection for a disability of the 
cervical spine and/or neck.  The general statutory and 
regulatory criteria for the award of service connection on 
both a direct and secondary basis have already been noted 
above.  

The Veteran's service treatment records are negative for 
complaints, findings or treatment for a disability of the 
cervical spine or neck during military service.  On 
examination for service separation in February 1980, he was 
without abnormality of the musculoskeletal system, to include 
the neck.  On a concurrent report of medical history, he 
denied any history of recurrent back pain; bone, joint, or 
other deformity, or; arthritis, rheumatism, or bursitis.  

Post-service, the Veteran was without a disability of the 
cervical spine or neck in January 1982, when he was afforded 
a VA general medical examination.  On VA outpatient treatment 
in October 1988, the Veteran stated he sustained a herniated 
disc in July 1988, for which he was being followed by a 
private physician.  More recently, he sought VA treatment in 
January 2002 for a recent history of wrist pain which 
extended to his arms and neck, and chronic neck pain was also 
noted on outpatient treatment in January 2002.  A March 2002 
X-ray of the cervical spine was within normal limits.  The 
Veteran was seen by a private physician in August 2006 
complaining of neck pain and numbness of the left arm.  
Cervical spine syndrome was diagnosed.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a disability of the cervical spine 
and/or neck.  The Veteran's service treatment records are 
negative for any findings of or treatment for a disability of 
the neck, and no such disability was noted on his February 
1980 service separation examination.  On a concurrent report 
of medical history, he denied any history of recurrent back 
pain.  Likewise, a January 1982 VA medical examination was 
negative for any complaints or diagnoses of a disability of 
the cervical spine or neck.  By the Veteran's own report, he 
sustained a post-service herniated disc of unknown location 
in July 1988.  While cervical spine syndrome was diagnosed on 
private examination in August 2006, no medical examiner or 
similar expert has determined any current disability of the 
cervical spine was incurred during or as a result of military 
service, manifested to a compensable degree within a year 
thereafter, or was caused of aggravated by a service-
connected disability.  In the absence of any such evidence, 
service connection for a disability of the cervical spine 
and/or neck must be denied.  

The Veteran himself has alleged that a neck disability began 
during military service, or as a result of his service-
connected disabilities.  However, as a layperson, he is not 
capable of making medical conclusions; thus, his statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, orthopedic and musculoskeletal 
disabilities are generally complex disorders which require 
specialized training for a determination as to diagnosis and 
causation, and are therefore not susceptible of lay opinions 
on etiology, and the Veteran's statements therein cannot be 
accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a disability of the 
cervical spine, as such a disability was not incurred during 
or as a result of military service, or manifested to a 
compensable degree within a year thereafter.  Likewise, 
competent evidence has not been presented suggesting that a 
current cervical spine disability results from or is 
aggravated by a service-connected disability.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

X.  Service connection - Low back

The Veteran seeks service connection for a disability of the 
low back.  The general statutory and regulatory criteria for 
the award of service connection on both a direct and 
secondary basis have already been noted above.  

The Veteran's service treatment records are negative for 
complaints, treatment or findings of a disability of the low 
back during military service.  On examination for service 
separation in February 1980, he was without abnormality of 
the musculoskeletal system, to include the low back.  On a 
concurrent report of medical history, he denied any history 
of recurrent back pain; bone, joint, or other deformity, or; 
arthritis, rheumatism, or bursitis.  

Post-service, the Veteran was without a disability of the low 
back in January 1982, when he was afforded a VA general 
medical examination.  On VA outpatient treatment in October 
1988, the Veteran stated he sustained a herniated disc in 
July 1988, for which he was being followed by a private 
physician.  Subsequent outpatient recordsnote complaints of 
back pain beginning in 1998.  In September 2004 the Veteran 
was seen by a private physician for pain, weakness, and 
numbness of the lower extremities.  He gave a history of a 
"lifting injury" to his low back in 1998, and denied any 
other antecedent injury.  Objective examination was negative 
for any obvious spinal abnormalities, and the Veteran was 
without significant paralumbar pain on palpation or obvious 
paravertebral spasm.  Range of motion of the lumbosacral 
spine was limited, however.  A February 2005 MRI performed at 
a private hospital confirmed degenerative disc disease of the 
lumbosacral spine and a disc bulge at L5-S1.  A current 
diagnosis of degenerative disc disease of the lumbosacral 
spine has also been confirmed on VA X-ray.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a disability of the low back.  The 
Veteran's service treatment records are negative for any 
findings or complaints of or treatment for a low back 
disability, and no such disability was noted on his February 
1980 service separation examination.  On a concurrent report 
of medical history, he denied any history of recurrent back 
pain.  Likewise, a January 1982 VA medical examination was 
negative for any complaints or diagnoses of a disability of 
the low back.  By the Veteran's own report, he sustained a 
post-service herniated disc of unknown location in July 1988.  
More recently, he has received a current diagnosis of 
degenerative disc disease of the lumbosacral spine, confirmed 
on X-ray and MRI.  However, no medical examiner or similar 
expert has sugggested any current disability of the 
lumbosacral spine was incurred during or as a result of 
military service, manifested to a compensable degree within a 
year thereafter, or was caused or aggravated by a service-
connected disability.  In the absence of any such evidence, 
service connection for a disability of the low back must be 
denied.  

The Veteran himself has alleged that a low back disability 
began during military service, or as a result of his service-
connected disabilities.  However, as a layperson, he is not 
capable of making medical conclusions; thus, his statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, orthopedic and musculoskeletal 
disabilities are generally complex disorders which require 
specialized training for a determination as to diagnosis and 
causation, and are therefore not susceptible of lay opinions 
on etiology, and the Veteran's statements therein cannot be 
accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a low back disability, as 
such a disability was not incurred during or as a result of 
military service, or manifested to a compensable degree 
within a year thereafter.  Likewise, competent evidence has 
not been presented suggesting that a current lumbosacral 
spine disability results from or is aggravated by a service-
connected disability.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

XI.  Service connection - Bilateral ankle disability

The Veteran seeks service connection for a bilateral ankle 
disability.  The general statutory and regulatory criteria 
for the award of service connection on both a direct and 
secondary basis have already been noted above.  

The Veteran's service treatment records are negative for 
complaints, treatment or findings of an ankle disability 
during military service.  On examination for service 
separation in February 1980, he was without abnormality of 
the feet and lower extremities, to include the ankles.  On a 
concurrent report of medical history, he denied any history 
of bone, joint, or other deformity, or; arthritis, 
rheumatism, or bursitis.  

Post-service, the Veteran was without a disability of the 
ankles in January 1982, when he was afforded a VA general 
medical examination.  A bilateral heel varus, likely 
developmental in origin, was observed, but he was without an 
ankle disability.  

More recently, the Veteran has received VA and private 
medical treatment for a bilateral ankle disability, diagnosed 
as bilateral tarsal tunnel syndrome.  Tarsal tunnel syndrome 
was confirmed on private EMG study in September 2004.  A 
tarsal tunnel release was performed on the Veteran's left 
foot by a private podiatrist in August 2005, and on his right 
foot in October 2005.  

In January 2005, the Veteran was afforded a VA medical 
examination of his feet and ankles.  The VA physician noted 
the Veteran's reports of longstanding pain of the feet and 
ankles.  The examiner also characterized the Veteran as 
morbidly obese.  After reviewing the claims folder and 
examining the Veteran, the impression was Achilles 
tendonitis.  In a subsequent January 2006 addendum to the 
examination report, the VA physician noted the Veteran's 
recent diagnoses of and surgical treatment for bilateral 
tarsal tunnel syndrome.  Nevertheless, the examiner found it 
much less likely than not that the Veteran's tarsal tunnel 
problems were related to his service-connected hammertoes of 
either foot.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a bilateral ankle disability.  The 
Veteran's service treatment records are negative for any 
complaints or findings of or treatment for a bilateral ankle 
disability, and no such disability was noted on his February 
1980 service separation examination.  On a concurrent report 
of medical history, he denied any history of a joint 
disability.  Likewise, a January 1982 VA medical examination 
was negative for any complaints or diagnoses of a disability 
of either ankle.  More recently, the Veteran has been 
diagnosed with and treated for bilateral tarsal tunnel 
syndrome of the ankles.  However, no medical examiner or 
similar expert has suggested that any current disability of 
the ankles was incurred during or as a result of military 
service, manifested to a compensable degree within a year 
thereafter, or was caused or aggravated by a service-
connected disability.  According to the January 2005 VA 
examination report and the January 2006 addendum, it is less 
likely than not the Veteran's bilateral tarsal tunnel 
syndrome and Achilles tendonitis are related to his service-
connected disabilities of the feet.  In the absence of any 
competent evidence supporting the Veteran's contentions, 
service connection for a bilateral ankle disability must be 
denied.  

The Veteran himself has alleged that a bilateral ankle 
disability began during military service, or as a result of 
his service-connected disabilities.  However, as a layperson, 
he is not capable of making medical conclusions; thus, his 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
orthopedic and musculoskeletal disabilities are generally 
complex disorders which require specialized training for a 
determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology, and 
the Veteran's statements therein cannot be accepted as 
competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a bilateral ankle 
disability, as such a disability was not incurred during or 
as a result of military service, or manifested to a 
compensable degree within a year thereafter.  Likewise, 
competent evidence has not been presented suggesting that a 
current ankle disability results from or is aggravated by a 
service-connected disability.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

XII.  Increased rating - Pseudofolliculitis barbae

The Veteran seeks an increased initial rating for his 
pseudofolliculitis barbae.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2008). 

The Veteran's pseudofolliculitis barbae has been rated as 
noncompensable from April 3, 2000, and as 10 percent 
disabling from August 30, 2002, to the present.  During the 
pendency of this appeal, the criteria for the evaluation of 
skin disabilities were revised, effective on August 30, 2002.  
See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  When a law 
or regulation changes while an appeal is pending, the version 
most favorable to the claimant applies, absent legislative 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  Revised statutory or regulatory provisions, 
however, may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 7104(c) 
(West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).  

The Board notes that effective October 23, 2008, the criteria 
for the evaluation of skin disabilities were again changed.  
See 73 Fed. Reg. 54708 (Sept. 23, 2008).  However, because 
the revised regulatory criteria were expressly made effective 
on claims filed on or after the effective date, they are not 
applicable in the present case.  

Prior to the 2002 regulatory change, pseudofolliculitis 
barbae was rated by analogy to tinea barbae under 38 C.F.R. § 
4.118, Diagnostic Code 7814, which was to be rated as scars.  
Scars were rated under Diagnostic Code 7800, which awarded a 
noncompensable rating for slight disfigurement due to scars 
of the head, face, or neck.  A 10 percent rating required 
moderately disfiguring scars on the head, face, or neck.  A 
30 percent disability rating required severely disfiguring 
scars on the head, face, or neck, especially if the scars 
produce a marked and unsightly deformity of the eyelids, 
lips, or auricles.  A 50 percent disability rating required 
disfiguring scars on the head, face, or neck, with complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  If, in 
addition to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like, a 10 percent 
rating may be increased to 30 percent, a 30 percent to 50 
percent, or a 50 percent to 80 percent.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7819 (2002).  

Such skin disabilities could also be rated analogous to 
eczema under Diagnostic Code 7806.  A noncompensable rating 
was awarded under this Code for slight, if any, exfoliation, 
exudation, or itching, if it involved a nonexposed or small 
area.  A 10 percent rating required exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
For a 30 percent rating, there must be exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating required ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).  

Subsequent to the August 30, 2002, changes, Diagnostic Code 
7800 provided a 10 percent rating when disfigurement of the 
face, head, or neck resulted in at least one characteristic 
of disfigurement.  The eight characteristics of disfigurement 
are (1) scar five or more inches in length; (2) scar at least 
one-quarter inch wide at widest part; (3) surface contour of 
scar elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an 
area exceeding six square inches; (6) skin texture abnormal 
in an area exceeding six square inches; (7) underlying soft 
tissue missing in an area exceeding six square inches; and 
(8) skin indurated and inflexible in an area exceeding six 
square inches.  A 30 percent rating is warranted when there 
is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features, or; with two or three characteristics of 
disfigurement.  A 50 percent rating is warranted when there 
is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features, or; with four or five characteristics of 
disfigurement.  An 80 percent rating is warranted when there 
is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or; with six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2008).  

Diagnostic Code 7806 was also modified effective August 30, 
2002.  As modified, Code 7806 provides a noncompensable 
evaluation for dermatitis or eczema involving less than 5 
percent of the entire body, or less than 5 percent of exposed 
areas affected, and no more than topical therapy was required 
during the prior 12-month period.  A 10 percent disability 
evaluation is assigned if there is dermatitis or eczema of at 
least 5 percent of the entire body, but less than 20 percent 
of the entire body, or at least 5 percent, but less than 20 
percent of the exposed affected areas, or intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the prior 12-month period.  For a 
30 percent disability evaluation, there must be dermatitis or 
eczema over 20 to 40 percent of the body or 20 to 40 percent 
of the exposed areas affected, or systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly 
during the prior 12- month period.  A 60 percent rating is 
warranted when more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2008).  

A VA dermatological examination was afforded the Veteran in 
March 2003.  He reported recurrent and severe itching of the 
face and scalp.  Physical examination revealed an absence of 
significant papules, pustules, or scaling of the scalp.  On 
his face, the Veteran had a small beard, with a one inch, 
well-healed, asymptomatic post-surgical scar of the left 
cheek, status post cyst removal.  A two inch scar was 
observed along the right cheek, status post scar removal.  
This scar was also non-tender and non-disfiguring.  A few 
small papules, but no pustules, were observed in the beard 
area.  Pseudofolliculitis barbae was confirmed.  Color 
photographs taken at the time of the examination confirm the 
examiner's description.  

Another VA dermatological examination was afforded the 
Veteran in February 2004.  On physical examination the 
Veteran had what was characterized by the examiner as a 
classic case of pseudofolliculitis barbae, with small 
pustules at the base of the hair follicles in his beard area.  
Pseudofolliculitis barbae was present in approximately five 
to ten percent of his skin area.  The Veteran was not 
receiving any current treatment for this disorder, as it was 
stable.  

The Veteran was next afforded VA dermatological examination 
in May 2007, at which time he reported recurrent episodes of 
pseudofolliculitis barbae approximately two to three times 
per month, lasting two to three days.  He described the 
symptoms as itchy bumps for which he used a steroidal topical 
cream.  No other systemic symptoms, such as weight loss, 
fever, etc., were reported secondary to his 
pseudofolliculitis barbae.  No history of skin cancer 
associated with his skin disorder was noted.  Physical 
examination revealed only a few small erythematous bumps on 
the Veteran's neck consistent with pseudofolliculitis barbae.  
These covered less than five percent of his exposed skin, and 
less than one percent of his body.  

VA outpatient treatment records confirm the Veteran has 
sought consultation at the VA Dermatology Clinic since 
approximately December 2001.  He has repeated reported 
scaling and itching due to his pseudofolliculitis barbae.  In 
April 2002, the Veteran underwent surgical excision of scars 
of both cheeks.  His scars were noted to be widened and 
subject to recurrent infection.  A March 2004 clinical 
notation indicated the Veteran required a steroidal topical 
cream for his skin disability.  He has consistently reported 
itching due to recurrent pseudofolliculitis barbae along his 
beard area, with episodes occurring on at least a monthly 
basis.  

After considering the totality of the record, the Board finds 
sufficient evidence to support a 10 percent initial rating 
prior to August 30, 2002.  Considering the criteria in effect 
prior to that date, the Board notes a 10 percent rating may 
be awarded for exfoliation, exudation, or itching over an 
extensive or exposed area.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).  According to the Veteran's own assertions 
and the medical evidence of record, he has had recurrent 
itching in the beard area due to his pseudofolliculitis 
barbae.  As his pseudofolliculitis barbae is present in his 
beard area, an exposed surface, a compensable initial rating 
of 10 percent is warranted in light of 38 C.F.R. §§ 4.3 and 
4.7.  

Based on this award by the Board, the Veteran now has a 
compensable initial rating of 10 percent since the initiation 
of this appeal.  However, the preponderance of the evidence 
is against the award of an initial rating in excess thereof.  

Considering first the criteria in effect prior to the August 
30, 2002, revisions, the Board observes the Veteran does not 
have severely disfiguring scars of the face, neck, or head 
due to his pseudofolliculitis barbae.  The March 2003 VA 
examination report noted the Veteran had scars along both the 
left and right cheek, but noted they were only one and two 
inches each, respectively, and were generally asymptomatic.  
This examination report and the remainder of the medical 
evidence does not reflect severe disfigurement of the face, 
neck, or head due to pseudofolliculitis barbae.  Likewise, 
this disability does not result in constant exudation or 
itching, extensive lesions, or marked disfigurement.  The 
medical evidence is negative for lesions of the Veteran's 
face or marked disfigurement, and the Veteran's itching is 
relieved when his pseudofolliculitis barbae is asymptomatic.  
Overall, the preponderance of the evidence is against an 
increased initial rating in excess of 10 percent under the 
criteria in effect prior to August 30, 2002.  

Considering next the revised criteria for skin disabilities, 
the Board finds the medical evidence also does not support an 
initial rating in excess of 10 percent.  The Veteran's 
pseudofolliculitis barbae has not resulted in visible or 
palpable tissue loss, or gross distortion or asymmetry of the 
features of his face.  Additionally, his pseudofolliculitis 
barbae does not result in at least two of the characteristics 
of disfigurement being met.  Likewise, the Veteran's skin 
disability does not involve over 20 percent of his body or 
the exposed areas of his skin; nor does it require 
corticosteroids or other immunosuppressive medications for a 
total of at least six weeks during a 12-month period.  
Additionally, as the Veteran's pseudofolliculitis barbae has 
not resulted in a level of impairment in excess of 10 percent 
at any time during the pendency of this appeal, a staged 
rating is not warranted at the present time.  See Fenderson, 
supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2008).  The applicable schedular criteria were 
discussed above.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).   In this case, the evidence does not 
demonstrate that his pseudofolliculitis barbae has prevented 
him from obtaining and maintaining employment.  

The criterion for such an award of an extraschedular rating 
is a finding that the case presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  Id.  The Court has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
within the criteria found in the relevant Diagnostic Codes 
for the disability at issue.  The Veteran's 
pseudofolliculitis barbae has not resulted in any period of 
extensive hospitalization during the pendency of this appeal, 
and is not shown to adversely affect his employability.  For 
these reasons, referral for extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted at present.  

In conclusion, a 10 percent initial rating prior to August 
30, 2002, is warranted for the Veteran's pseudofolliculitis 
barbae.  However, the preponderance of the evidence is 
against the award of an initial rating in excess of 10 
percent for this disability.  As a preponderance of the 
evidence is against the award of an increased rating in 
excess of 10 percent, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  

XII.  Increased rating - Hypertension

The Veteran seeks a disability rating in excess of 10 percent 
for his hypertension.  The general regulatory and statutory 
governing increased rating claims have already been noted 
above.  The Board has long recognized that, when considering 
initial ratings, the degree of impairment since the effective 
date of the grant of service connection must be considered, 
to include the possibility that a staged rating may be 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  
However, in the case of Hart v. Mansfield [21 Vet. App. 505 
(2007)], the U.S. Court of Appeals for Veterans Claims 
(Court) held that staged ratings are also appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  As 
such, the Board will consider whether staged ratings are 
appropriate to the pending appeal.  

Hypertension is generally rated under Diagnostic Code 7101, 
for hypertensive vascular disease.  This Code provides for a 
10 percent evaluation for diastolic pressure predominantly 
100 or more, or systolic pressure of 160 or more, or as a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or when systolic pressure is predominantly 200 or more.  
A 40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2008).  

The Board observes that the Veteran has received frequent VA 
medical treatment on both an inpatient and outpatient basis 
in the past several years, resulting in voluminous medical 
records.  In such situations, the Board must review all 
evidence of record, but may limit its discussion only to that 
evidence specifically relevant to the issue on appeal.  See 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In October 2007, a VA medical examination was afforded the 
Veteran.  He was noted to have been diagnosed with 
hypertension in approximately 1977, and was currently using 
several daily medications for his hypertension.  Despite 
these medications, the Veteran's hypertension was described 
as uncontrolled.  Nevertheless, he was without a history of 
strokes, seizures, or epilepsy.  He did report a history of 
headaches, however.  No coronary artery disease, myocardial 
infarction, congestive heart failure, or cardiomegaly was 
noted.  On physical examination, his blood pressure readings 
were 158/106, 156/100, and 160/100.  

Since the onset of the Veteran's increased rating claim, he 
has been afforded ongoing VA outpatient clinical care, to 
include regular blood pressure monitoring.  Select blood 
pressure readings will be noted below.  In January 2007, his 
blood pressure was 132/92 and 130/84, and it was 150/99 in 
February 2007.  The highest reading in June 2007 was 165/98, 
and in October 2007, it was 156/102 and 132/84.  The 
Veteran's blood pressure was 157/98 in February 2008.  In 
March 2008, his blood pressure readings were 168/100, 142/88, 
and 132/98.  More recently, the Veteran was noted to have 
blood pressure readings of 136/84, 146/94, and 130/83 in June 
2008.  Subsequent blood pressure readings were essentially 
within normal limits.

After considering the totality of the evidence, the Board 
finds the preponderance of the evidence is against the award 
of a disability rating in excess of 10 percent, as the 
Veteran has not displayed diastolic pressure of predominantly 
110 or more, or systolic pressure of predominantly 200 or 
more, as is required for a 20 percent rating.  According to 
VA outpatient treatment records, his blood pressure has been 
recorded as high as 157/98 in February 2008, and 168/100 in 
March 2008.  His highest readings on VA examination in 
October 2007 were 158/106, and 160/100.  At no time has the 
Veteran displayed diastolic pressure of predominantly 110 or 
more, or systolic pressure of predominantly 200 or more, as 
would warrant a 20 percent rating.  Additionally, because the 
Veteran has not displayed such a level of impairment since 
the commencement of this claim, a staged rating is not 
warranted in the present case.  See Hart, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  The 
criteria for the award of extraschedular ratings has already 
been noted above.  

In this case, the symptoms described by the Veteran fit 
within the criteria found in the relevant Diagnostic Codes 
for the disability at issue.  The Veteran's hypertension has 
not resulted in any period of hospitalization during the 
pendency of this appeal, and is not shown to adversely affect 
his employability.  For these reasons, referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted at present.  

In conclusion, the preponderance of the evidence is against 
the award of a disability rating in excess of 10 percent for 
hypertension.  As a preponderance of the evidence is against 
the award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for atopic or eczematous 
dermatitis is denied.  

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a bilateral hip 
disability is denied.  

Entitlement to service connection for a bilateral knee 
disability is denied.  

Entitlement to service connection for muscle cramps is 
denied.  

Entitlement to service connection for a bilateral shoulder 
disability is denied.  

Entitlement to service connection for an upper back 
disability is denied.  

Entitlement to service connection for a disability of the 
cervical spine and/or neck is denied.  

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for a bilateral ankle 
disability is denied.  

Entitlement to an initial rating of 10 percent and no higher 
prior to August 30, 2002, for pseudofolliculitis barbae is 
granted.  

Entitlement to an initial rating in excess of 10 percent for 
pseudofolliculitis barbae is denied.

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.  


REMAND

The Veteran seeks increased ratings for his post-operative 
hammertoes of the right and left foot.  Private podiatry 
treatment records were received in April 2009, and in a May 
2009 written statement, the Veteran declined to waive agency 
of original jurisdiction consideration of this additional 
evidence.  He requested these issues be returned to the RO 
for initial consideration prior to any Board action on that 
appeal.  See 38 C.F.R. § 20.1304 (2008).  Therefore, remand 
is necessary, as these issues must be returned to the RO for 
consideration of this additional evidence.  

Finally, since the issues being remanded herein could have a 
significant impact upon the Veteran's claim for TDIU, that 
issue is inextricably intertwined and it is appropriate to 
defer consideration of this claim until the development 
requested is complete.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  Accordingly, a decision on this issue is deferred 
pending completion of the actions requested below.  

Accordingly, the case is REMANDED for the following action:

After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, re-adjudicate the 
Veteran's pending claims in light of the 
additional evidence added to the record 
subsequent to the most recent supplemental 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a new supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


